Exhibit 10.2

 

June 30, 2017

 

Chris Raczkowski

 

Re:       Amendment of Employment Letter

 

Dear Chris:

 

This letter constitutes an amendment, effective immediately, to the employment
letter between you and Synthesis Energy Systems, Inc. (the “Company”) dated
December 16, 2016 (the “Employment Letter”). The terms under the “Conditions to
Payment” section, subsection (i) is changed from “the six month anniversary of
the Effective Date” to “the twelve month anniversary of the Effective Date”.

 

This letter does not affect any other terms of the Employment Letter. If you
have any questions regarding this matter, please let me know.

 



    SYNTHESIS ENERGY SYSTEMS, INC.           /s/ DeLome Fair     DeLome Fair    
President and Chief Executive Officer       Acknowledged and Agreed on     June
30, 2017                 /s/ Chris Raczkowski     Chris Raczkowski    

 

 



 

 

 

 

